Case 3:21-cv-00596-W-MDD Document 3 Filed 04/07/21 PageID.28 Page 1 of 25




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF CALIFORNIA


   CONSUMER PRODUCTS                        )
   ASSOCIATION, INC., a Washington,         )
   D.C. nonprofit corporation, on behalf    )
   of the general public,                   )   No. 3:21-cv-00596-W-MDD
                                            )
                                 Plaintiff, )   JURY TRIAL DEMANDED
                                            )
   v.                                       )
                                            )
   BOWMAR NUTRITION, LLC, an                )
   Iowa limited liability company,          )

                             Defendant.
  _________________________________

                           AMENDED COMPLAINT

        1.     Millions of Americans use protein supplements and food

  replacements derived from whey protein to meet weight loss, fitness, and

  general health goals. These consumers carefully monitor their protein intake

  for maximum effectiveness in meeting these goals. The accuracy of nutritional

  labels identifying the protein content of these products is therefore centrally

  important to satisfying these consumers’ needs and expectations.

        2.     Whey-derived protein supplements and food replacement items

  are available—at a premium price—from Defendant Bowmar Nutrition, LLC

  (“Bowmar”). The Products manufactured by Bowmar include various powders,

  bars, frostings, nut spreads, and snacks containing or derived from whey

  protein isolate.



                                           1
Case 3:21-cv-00596-W-MDD Document 3 Filed 04/07/21 PageID.29 Page 2 of 25




        3.     But Defendant’s whey protein Products provide substantially less

  protein than is stated on the federally mandated nutritional label and

  represented in Defendant’s website and social media advertising. In addition,

  testing reveals that many other statements on the nutritional labels are false

  and deceptive, with material differences as to calories, fats, and various

  nutrients. The labels’ claims were false, inaccurate, and misleading, and the

  labels and advertising violate federal and state laws and regulations requiring

  accuracy in nutritional labels.

        4.     Thousands     of     consumers,   including   many   in   California,

  purchased the Products in reliance on Defendant’s marketing claims, and

  especially on the false and misleading nutritional label. Defendant reaped

  millions of dollars in profits from these consumers, who received an inadequate

  product sold under false pretenses.

        5.     Under the laws of the state of California (and every other state),

  Defendant has engaged in unfair and deceptive trade practices, sold goods

  under false pretenses, and defrauded its customers of the benefit of their

  bargain. This Court should enter a declaratory judgment finding that

  Defendant violated the California Unfair Competition Law (“UCL”) and False

  Advertising Law (“FAL”) and grant equitable and other relief to the extent

  permitted by law.




                                           2
Case 3:21-cv-00596-W-MDD Document 3 Filed 04/07/21 PageID.30 Page 3 of 25




                                     PARTIES

        6.     Plaintiff Consumer Products Association, Inc. (“CPA”) is a

  nonprofit corporation organized under the laws of the District of Columbia.

  CPA maintains an office in San Diego, California and is registered as a foreign

  corporation doing business within the state of California. It conducts

  educational activities in San Diego, California.

        7.     CPA is a nonprofit education, advocacy, and membership

  organization that was founded to educate consumers on the accuracy of

  nutritional label and marketing claims of consumer products, including protein

  supplements and replacement foods, and to advocate for accuracy and

  transparency in food labelling and marketing. CPA has members in a number

  of states, including in California. It develops educational programs for those

  members and for consumers generally, on topics such as how to read

  nutritional labels and the frequency of inaccurate or deceptive statements in

  marketing and nutritional claims made for consumer products, including

  protein supplements and replacement foods. CPA also engages in public

  interest litigation relating to false, deceptive, and misleading nutritional label

  and marketing claims.

        8.     CPA also tests individual food products to verify that nutritional

  label and marketing claims about the contents of those food products are

  accurate. It tests companies’ products through third party independent labs to

  confirm if these products meet labeling and advertised standards for accuracy


                                          3
Case 3:21-cv-00596-W-MDD Document 3 Filed 04/07/21 PageID.31 Page 4 of 25




  as a public service to consumers concerned about accuracy in food accuracy and

  advertising.

        9.       In this matter, CPA was diverted from its ordinary course of

  business by reports that Bowmar’s Products made marketing and nutritional

  labelling claims that were false and deceptive. As a result of these false and

  deceptive claims by Defendant, CPA has suffered injury in fact and has lost

  money or property. CPA staff have devoted resources to testing these Products,

  as described herein, and in educating the public through the news media,

  through podcasts, and through its own website about the false and deceptive

  claims made by Bowmar concerning the protein content (and other falsely

  advertised nutritional claims) of these Products.

        10.      Defendant Bowmar Nutrition, LLC is an Iowa limited liability

  company with its principal place of business in Westlake, Ohio.

                          JURISDICTION AND VENUE

        11.      This Court has diversity jurisdiction over this action pursuant to

  28 U.S.C. § 1332. The parties are citizens of different states and the matter in

  controversy exceeds the sum or value of $75,000, exclusive of interest and costs.

        12.      This Court has personal jurisdiction over Defendant because this

  action arises out of and relates to Bowmar Nutrition’s contacts with this forum.

        13.      Those contacts include but are not limited to sales of the Products

  directly to commercial and individual consumers located in this district;

  shipping the Products to commercial and individual consumers in this district;


                                           4
Case 3:21-cv-00596-W-MDD Document 3 Filed 04/07/21 PageID.32 Page 5 of 25




  knowingly directing advertising and marketing materials concerning the

  Products into this district through wires and mails, both directly and through

  electronic and print publications that are directed to commercial and

  individual consumers in this district; and operating an e-commerce web site

  that offers the Products for sale to commercial and individual consumers in

  this district, as well as offering the Products for sale through third-party e-

  commerce websites, through both of which commercial and individual

  consumers residing in this district have purchased the Products.

        14.    Bowmar Nutrition knowingly directs electronic activity and ships

  the Products into this district with the intent to engage in business interactions

  for profit, and it has in fact engaged in such interactions, including the sale of

  the Products to consumers in this district.

        15.    Bowmar Nutrition also sells the Products to retailers and

  wholesalers in this district for the purpose of making the Products available

  for purchase by individual consumers in this district.

        16.    Venue is proper because CPA conducts business—including its

  podcasting activities—in this district.

        17.    Venue is also proper pursuant to 28 U.S.C. § 1391(b)(2) because a

  substantial part of the events or omissions giving rise to Plaintiff’s claims

  occurred within this district.

        18.    Venue is also proper pursuant to 28 U.S.C. § 1391(c)(2) because

  this Court maintains personal jurisdiction over defendant.


                                            5
Case 3:21-cv-00596-W-MDD Document 3 Filed 04/07/21 PageID.33 Page 6 of 25




                              FACTUAL ALLEGATIONS

         19.     Millions of Americans use protein powders and replacement foods

  to supplement their diet, reduce appetite, and gain muscle. Consumers of

  protein supplements and other replacement foods carefully measure their

  protein intake to maximize muscle growth and achieve the most efficient

  results from their workout and exercise programs. Protein supplements

  derived from a variety of protein sources are currently available for purchase.

         20.     Globally, consumer purchases of protein supplements in 2018

  were         valued    at     as      much      as     $14      billion.    See

  https://www.grandviewresearch.com/industry-analysis/protein-supplements-

  market.

         21.     Bowmar Nutrition manufactures, formulates, and/or distributes

  inter alia a line of nut-based spreads, frostings, popcorn snacks, bars, and

  powders containing whey protein isolate. These whey (i.e., dairy-derived)

  protein Products are designed for use by persons who are concerned about

  obtaining adequate protein and who want to replace comparable food products

  with high-protein alternatives.

         22.     In addition to being advertised as “delicious” and “tasty,” these

  Products are fortified with whey protein and are specifically formulated and




                                          6
Case 3:21-cv-00596-W-MDD Document 3 Filed 04/07/21 PageID.34 Page 7 of 25




  advertised       as         being      “high      protein.”     See,       e.g.,

  https://bowmarnutrition.com/products/bowmar-almond-butter.1

        23.    The nut-based protein spreads are derived from cashews,

  hazelnuts, almonds, and peanuts and come in a variety of flavors to entice

  consumers, including lemon cookie, snickerdoodle, chocolate hazelnut,

  cornbread, and maple bacon doughnut. Other purportedly high-protein

  products are formulated with flavors such as ranch (popcorn snacks), coffee

  cake (bars), pumpkin spice or fruit cereal (powders); and confetti or cream

  cheese (frosting).

        24.    On the front labels of its Products, Bowmar Nutrition specifically

  advertises these spreads, frostings, powders, and protein bars as providing

  specific amounts of protein per serving, as shown in the following examples:




                       Bowmar Nutrition Coffee Cake Protein Bar




  1All citations to the Bowmar Nutrition website are accurate and reflect the
  content of that site as of January 8, 2021.
                                          7
Case 3:21-cv-00596-W-MDD Document 3 Filed 04/07/21 PageID.35 Page 8 of 25




       Bowmar Butter High Protein Almond Spread Crunch Berry Cereal




              Bowmar Butter High Protein Icing Confetti Cake




                                    8
Case 3:21-cv-00596-W-MDD Document 3 Filed 04/07/21 PageID.36 Page 9 of 25




         Bowmar Nutrition Protein Pumpkin Spice Low Fat Low Carb




    Bowmar Nutrition Protein Popcorn Delicious High Protein Snack Ranch
                                     9
Case 3:21-cv-00596-W-MDD Document 3 Filed 04/07/21 PageID.37 Page 10 of 25




        25.       Defendant also makes claims related to the protein content of the

  Products on its website, including the following examples:

             8    grams     of    protein        per    serving    of    popcorn    snack,    see

              https://bowmarnutrition.com/products/high-protein-popcorn;

             10 grams of protein per serving of frosting or nut spread, see, e.g.,

              https://bowmarnutrition.com/products/protein-frosting                           and

              https://bowmarnutrition.com/products/bowmar-almond-butter;

             20      grams        of      protein       per   protein       bar,    see,     e.g.,

              https://bowmarnutrition.com/products/protein-bars; or

             22     grams    of        protein    per    serving    of    powder,    see,    e.g.,

              https://bowmarnutrition.com/products/protein-pumpkin-spice.

        26.       These protein claims are repeated on the “Nutrition Facts”

  portion of the Products’ labels, as these examples demonstrate:




                                                  10
Case 3:21-cv-00596-W-MDD Document 3 Filed 04/07/21 PageID.38 Page 11 of 25




     Bowmar Butter High Protein Almond Spread Cinnamon Crunch Cereal




                 Bowmar Nutrition Coffee Cake Protein Bar

                                    11
Case 3:21-cv-00596-W-MDD Document 3 Filed 04/07/21 PageID.39 Page 12 of 25




         Bowmar Nutrition Protein Pumpkin Spice Low Fat Low Carb




               Bowmar Butter High Protein Icing Cream Cheese


                                    12
Case 3:21-cv-00596-W-MDD Document 3 Filed 04/07/21 PageID.40 Page 13 of 25




     Bowmar Nutrition Protein Popcorn Delicious High Protein Snack Ranch

        27.    Bowmar Nutrition also claims that its whey protein Products

  provide a number of health benefits, including serving as “a healthy meal

  replacement with a range of amino acids to stimulate muscle growth,”

  https://bowmarnutrition.com/products/protein-pumpkin-spice, or helping to

  reduce caloric intake because their high protein content will “fill[ ] you up,”

  https://bowmarnutrition.com/products/protein-bars.

        28.    Defendant has a duty under Federal law to state the nutritional

  content of its Products accurately in the nutritional facts label and in its

  marketing materials. All of these representations also constitute an express

  warranty regarding the Products’ protein content.


                                        13
Case 3:21-cv-00596-W-MDD Document 3 Filed 04/07/21 PageID.41 Page 14 of 25




        29.      However, based upon testing commissioned by CPA, each serving

  of the Products contains less than the represented amount of protein. For

  example:

             The nut spreads contain between 4.76 and 8.67 grams of protein per

              serving, instead of 10 grams per serving as advertised and

              represented.

             The coffee cake protein bar, advertised and represented as

              containing 20 grams of protein per bar, contains 18.69 grams of

              protein per bar.

             Frostings advertised and represented as containing 10 grams of

              protein per serving actually contain between 4.03 and 5.21 grams of

              protein per serving.

             Ranch popcorn snacks advertised and represented as containing 8

              grams of protein per serving contain 6.93 grams per serving.

             Protein powders advertised and represented as containing 22 grams

              per serving contain no more than between 7.77 and 8.09 grams of

              protein per serving—far less than half the represented protein

              content.

        30.      Because the Products are “Class I” foods (i.e., “fortified or

  fabricated” foods), the Products must contain protein in amounts “at least

  equal to the value for that nutrient declared on the label.” 21 C.F.R.

  § 101.9(g)(4)(i). That is, these variances from stated nutritional claims are

                                         14
Case 3:21-cv-00596-W-MDD Document 3 Filed 04/07/21 PageID.42 Page 15 of 25




  unlawful under Federal law. In addition, the variances tend to move in one

  direction, i.e., the Products consistently overstate their actual protein content.

        31.    In addition, testing by CPA also reveals gross inaccuracies in

  other claims made on the nutritional labels of the Products.

        32.    For example, the nutritional label on Bowmar’s High Protein

  Hazelnut Chocolate Spread states that a serving of the Product contains 170

  calories, 50 mg of calcium, and 1.5 g of saturated fat. Testing reveals that in

  fact, each serving contains 199 calories, 28.6 mg of calcium, and 6.96 g of

  saturated fat. These are material differences for consumers who are watching

  their weight, seeking to maximize bone density, or trimming saturated fats

  from their diet. These variances from stated nutritional claims are also

  unlawful under Federal law.

        33.    Similar variances in calories, calcium content, and saturated fats

  are found in other Bowmar Products, including the “Cake Pop” and “Halloween

  Egg” flavored cashew spreads and the “Confetti Cake” and “Cream Cheese”

  flavored icings.

        34.    A true and correct copy of the results of Product testing

  commissioned by CPA is attached hereto as Exhibit A.

        35.    Plaintiff reserves the right to amend this Complaint to add

  further Products as testing continues.

        36.    Nutritional labels are the chief means by which food product

  manufacturers convey critical information to consumers, and consumers have


                                           15
Case 3:21-cv-00596-W-MDD Document 3 Filed 04/07/21 PageID.43 Page 16 of 25




  been conditioned to rely on the accuracy of the claims made on these labels. As

  the California Supreme Court stated in a case involving alleged violations of

  the UCL and FAL, “Simply stated: labels matter. The marketing industry is

  based on the premise that labels matter, that consumers will choose one

  product over another similar product based on its label.” Kwikset Corp. v.

  Superior Court, 51 Cal.4th 310, 328 (2011).

           37.   Given the Defendant’s advertising material and other assurances,

  consumers would reasonably understand Defendant’s statements to mean that

  each serving of the Product contained the grams of protein and other nutrients

  per serving that were advertised and represented. These statements were

  false.

           38.   Consumers would reasonably rely on Defendant’s statements

  such that they would not purchase the Products from Defendant if the truth

  about the Products’ protein and other nutrient content were known, or would

  have only been willing to pay a substantially reduced price for the Products

  had they known that Defendant’s representations were false and misleading.

           39.   Consumers especially rely on the nutritional claims made by food

  product manufacturers such as Bowmar, which explicitly markets its Products

  to persons who are eating a tailored diet in order to achieve specific nutritional,

  health, and fitness goals.




                                          16
Case 3:21-cv-00596-W-MDD Document 3 Filed 04/07/21 PageID.44 Page 17 of 25




                           COUNT 1
    VIOLATION OF CALIFORNIA BUSINESS & PROFESSIONS CODE
          SECTION 17200 ET SEQ. — “UNFAIR” CONDUCT

        40.      Plaintiff realleges the preceding paragraphs as if fully set forth

  herein and, to the extent necessary, pleads this cause of action in the

  alternative.

        41.      Plaintiff has standing to pursue this claim as Plaintiff has

  suffered injury in fact as a result of Bowmar Nutrition’s actions as set forth

  above. As a direct and proximate result of Defendant’s conduct, Plaintiff was

  forced to divert substantial organizational resources away from its core

  missions. Defendant’s unlawful conduct has frustrated CPA’s efforts to

  promote, on behalf of the general public, transparency in the food labelling

  system.

        42.      Bowmar Nutrition’s actions as alleged in this Complaint

  constitute “unfair” conduct within the meaning of California Business and

  Professions Code Section 17200, et seq.

        43.      Bowmar Nutrition’s business practices, as alleged herein, are

  “unfair” because it fails to disclose accurately the protein content provided by

  the Products.

        44.      As a result of this “unfair” conduct, Plaintiff expended money and

  engaged in activities it would not otherwise have spent.

        45.       Defendant’s   wrongful    business   practices   alleged   herein

  constituted, and continue to constitute, a continuing course of unfair


                                           17
Case 3:21-cv-00596-W-MDD Document 3 Filed 04/07/21 PageID.45 Page 18 of 25




  competition since it continues to market and sell its products in a manner that

  offends public policy and/or in a fashion that is immoral, unethical, oppressive,

  unscrupulous and/or substantially injurious to its customers.

        46.      Defendant    publicly   disseminated    untrue    or    misleading

  representations regarding the protein content and other label claims of its

  Products, which it knew, or in the exercise of reasonable care should have

  known, were untrue or misleading.

        47.      Pursuant to Business and Professions Code Section 17203,

  Plaintiff seeks an order of this court enjoining Bowmar Nutrition from

  continuing to engage in “unfair” business practices and any other act

  prohibited by law, including those acts set forth in this Complaint.

        48.      Plaintiff also seeks an order requiring Defendant to make full

  restitution of all monies it has wrongfully obtained from the sale of the

  Products, along with all other relief allowable under Business and Professions

  Code Section 17200, et seq.

                            COUNT 2
    VIOLATION OF CALIFORNIA BUSINESS & PROFESSIONS CODE
        SECTION 17200 ET SEQ. — “FRAUDULENT” CONDUCT

        49.      Plaintiff realleges the preceding paragraphs as if fully set forth

  herein and, to the extent necessary, pleads this cause of action in the

  alternative.

        50.      Plaintiff has standing to pursue this claim as Plaintiff has

  suffered injury in fact as a result of Bowmar Nutrition’s actions as set forth


                                          18
Case 3:21-cv-00596-W-MDD Document 3 Filed 04/07/21 PageID.46 Page 19 of 25




  above. As a direct and proximate result of Defendant’s conduct, Plaintiff was

  forced to divert substantial organizational resources away from its core

  missions. Defendant’s unlawful conduct has frustrated CPA’s efforts to

  promote, on behalf of the general public, transparency in the food labelling

  system.

        51.    Defendant’s actions as alleged in this Complaint constitute

  “fraudulent” conduct within the meaning of California Business and

  Professions Code Section 17200 et seq.

        52.    Defendant’s     business    practices,    as   alleged     herein,   are

  “fraudulent” because it fails to disclose accurately the protein content of the

  Products.

        53.    As a result of this “fraudulent” conduct, Plaintiff expended money

  and engaged in activities it would not otherwise have spent or conducted.

        54.     Defendant’s    wrongful     business     practices   alleged    herein

  constituted, and continue to constitute, a continuing course of unfair

  competition since it continues to market and sell its products in a manner that

  offends public policy and/or in a fashion that is immoral, unethical, oppressive,

  unscrupulous and/or substantially injurious to its customers.

        55.    Defendant      publicly    disseminated     untrue    or    misleading

  representations regarding the protein content and other label claims of its

  Products, which it knew, or in the exercise of reasonable care should have

  known, were untrue or misleading.


                                           19
Case 3:21-cv-00596-W-MDD Document 3 Filed 04/07/21 PageID.47 Page 20 of 25




        56.      Pursuant to Business and Professions Code Section 17203,

  Plaintiff seeks an order of this Court enjoining Defendant from continuing to

  engage in “fraudulent” business practices and any other act prohibited by law,

  including those acts set forth in this Complaint.

        57.      Plaintiff also seeks an order requiring Defendant to make full

  restitution of all monies it has wrongfully obtained from the sale of the

  Products, along with all other relief allowable under Business and Professions

  Code Section 17200, et seq.

                            COUNT 3
    VIOLATION OF CALIFORNIA BUSINESS & PROFESSIONS CODE
         SECTION 17200 ET SEQ. — “UNLAWFUL” CONDUCT

        58.      Plaintiff realleges the preceding paragraphs as if fully set forth

  herein and, to the extent necessary, pleads this cause of action in the

  alternative.

        59.      Plaintiff has standing to pursue this claim as Plaintiff has

  suffered injury in fact as a result of Bowmar Nutrition’s actions as set forth

  above. As a direct and proximate result of Defendant’s conduct, Plaintiff was

  forced to divert substantial organizational resources away from its core

  missions. Defendant’s unlawful conduct has frustrated CPA’s efforts to

  promote, on behalf of the general public, transparency in the food labelling

  system.




                                          20
Case 3:21-cv-00596-W-MDD Document 3 Filed 04/07/21 PageID.48 Page 21 of 25




        60.     Defendant’s actions as alleged in this Complaint constitute

  “unlawful” conduct within the meaning of California Business and Professions

  Code Section 17200, et seq.

        61.     Defendant’s business practices, as alleged herein, are “unlawful”

  because it fails to disclose accurately the protein content of its Products, in

  contravention of binding legal requirements governing the accuracy of

  nutritional labelling.

        62.     As a result of this “unlawful” conduct, Plaintiff expended money

  and engaged in activities it would not otherwise have spent or conducted.

        63.     Defendant’s business practices alleged herein constituted, and

  continue to constitute, a continuing course of unfair competition since it

  continues to market and sell its products in a manner that offends public policy

  and/or in a fashion that is immoral, unethical, oppressive, unscrupulous and/or

  substantially injurious to its customers.

        64.     Defendant    publicly   disseminated    untrue   or   misleading

  representations regarding the protein content of its Products, which it knew,

  or in the exercise of reasonable care should have known, were untrue or

  misleading.

        65.     Pursuant to Business and Professions Code Section 17203,

  Plaintiff seeks an order of this court enjoining Defendant from continuing to

  engage in “unlawful” business practices and any other act prohibited by law,

  including those acts set forth in this Complaint.


                                         21
Case 3:21-cv-00596-W-MDD Document 3 Filed 04/07/21 PageID.49 Page 22 of 25




        66.      Plaintiff also seeks an order requiring Defendant to make full

  restitution of all monies it has wrongfully obtained from the sale of the

  Products, along with all other relief allowable under Business and Professions

  Code Section 17200, et seq.

                                COUNT 4
                  VIOLATION OF CALIFORNIA BUSINESS &
                 PROFESSIONS CODE SECTION 17500 ET SEQ.

        67.      Plaintiff realleges the preceding paragraphs as if fully set forth

  herein and, to the extent necessary, pleads this cause of action in the

  alternative.

        68.      Plaintiff has standing to pursue this claim as Plaintiff has

  suffered injury in fact as a result of Bowmar Nutrition’s actions as set forth

  above. As a direct and proximate result of Defendant’s conduct, Plaintiff was

  forced to divert substantial organizational resources away from its core

  missions. Defendant’s unlawful conduct has frustrated CPA’s efforts to

  promote, on behalf of the general public, transparency in the food labelling

  system.

        69.      Defendant engaged in advertising and marketing to the public

  and offered for sale advertising services on a nationwide basis, including in

  California.

        70.      Defendant engaged in the advertising and marketing alleged

  herein with the intent to directly or indirectly induce the sale of the Products

  to consumers.


                                          22
Case 3:21-cv-00596-W-MDD Document 3 Filed 04/07/21 PageID.50 Page 23 of 25




        71.      Defendant’s advertisements and marketing representations

  regarding the characteristics of the Products were false, misleading and

  deceptive as set forth above.

        72.      At the time it made and disseminated the statements alleged

  herein, Defendant knew or should have known that the statements were

  untrue or misleading, and acted in violation of Business and Professions Code

  Section 17500, et seq.

        73.      Plaintiff seeks restitution, injunctive relief, and all other relief

  allowable under Business and Professions Code Section 17500, et seq.

                                  COUNT 5
                             UNJUST ENRICHMENT

        74.      Plaintiff realleges the preceding paragraphs as if fully set forth

  herein and, to the extent necessary, pleads this cause of action in the

  alternative.

        75.      The laws of the 50 states and Washington, D.C., do not differ

  materially as to the elements of unjust enrichment (aka quasi contract).

        76.      Defendant, through its marketing and labeling of the Products,

  misrepresented and deceived consumers regarding the per-serving protein

  content provided by the Products.

        77.      Defendant did so for the purpose of enriching itself and it in fact

  enriched itself by doing so.

        78.      Consumers conferred a benefit on Defendant by purchasing the

  Products, including an effective premium, above the true value of the Products.

                                           23
Case 3:21-cv-00596-W-MDD Document 3 Filed 04/07/21 PageID.51 Page 24 of 25




  Defendant appreciated, accepted, and retained the benefit to the detriment of

  consumers.

        79.     Defendant continues to possess monies paid by consumers to

  which Defendant is not entitled.

        80.     Under the circumstances it would be inequitable for Defendant to

  retain the benefit conferred upon it and Defendant’s retention of the benefit

  violates fundamental principles of justice, equity, and good conscience.

        81.     Plaintiff seeks disgorgement of Defendant’s ill-gotten gains and

  restitution of Defendant’s wrongful profits, revenue, and benefits, to the

  extent, and in the amount, deemed appropriate by the Court, and such other

  relief as the Court deems just and proper to remedy Defendant’s unjust

  enrichment.

        82.     Plaintiff has standing to pursue this claim as Plaintiff has

  suffered injury in fact as a result of Bowmar Nutrition’s actions as set forth

  above. As a direct and proximate result of Defendant’s conduct, Plaintiff was

  forced to divert substantial organizational resources away from its core

  missions. Defendant’s unlawful conduct has frustrated CPA’s efforts to

  promote, on behalf of the general public, transparency in the food labelling

  system.

                             PRAYER FOR RELIEF

        83.     WHEREFORE, Plaintiff respectfully requests the Court grant the

  following relief against Defendant:


                                        24
Case 3:21-cv-00596-W-MDD Document 3 Filed 04/07/21 PageID.52 Page 25 of 25




        a)     Declaring that Defendant violated the UCL and FAL;

        b)     Ordering an accounting by Defendant for any and all profits

  derived by Defendant from the unlawful, unfair, and/or fraudulent conduct

  and/or business practices alleged herein;

        c)     Ordering an awarding of injunctive relief as permitted by law or

  equity, including enjoining Defendant from continuing the unlawful practices

  as set forth herein, and ordering Defendant to engage in a corrective

  advertising campaign;

        d)     Ordering Defendant to pay attorneys’ fees and litigation costs to

  Plaintiff pursuant to California Code of Civil Procedure Section 1021.5 and the

  common-law private-attorney-general doctrine;

        e)     Ordering Defendant to pay both pre- and post-judgment interest

  on any amounts awarded; and

        f)     Such other relief as the Court may deem just and proper.

        TRIAL BY JURY IS DEMANDED.

                                         /s/ Charles C. Weller
                                         Charles C. Weller (Cal. SBN: 207034)
                                         Attorney for Plaintiff

                                         CHARLES C. WELLER, APC
                                         11412 Corley Court
                                         San Diego, California 92126
                                         Tel: 858.414.7465
                                         Fax: 858.300.5137

                                         April 7, 2021




                                        25
